 



Exhibit 10.22

CHANGE IN TERMS AGREEMENT

             

--------------------------------------------------------------------------------

Borrower:   PRA Funding, LLC   Lender:   RBC CENTURA BANK     120 Corporate
Boulevard, Suite 100       Twin Oaks     Norfolk, VA 23502       Lending Service
Center             6700 Lake Wright Dr, Ste #400             Norfolk, VA 23502

--------------------------------------------------------------------------------

          Principal Amount: $2,500,000.00   Initial Rate: 4.115%   Date of
Agreement: September 5, 2003

DESCRIPTION OF EXISTING INDEBTEDNESS.

Customer No. 2671883 Note No. 101 Draw No. 001

This change in Terms Agreement modifies Note dated June 28, 2002, between PRA
Funding, LLC (Borrower) and RBC Centura Bank (Lender).

DESCRIPTION OF CHANGE IN TERMS.
Extend maturity date to September 28 2004.

PROMISE TO PAY. PRA Funding, LLC (“BORROWER”) promises to pay to RBC CENTURA
BANK (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Two Million Five Hundred Thousand & 00/100 Dollars
($2,500,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance. The
interest rate will not increase above 25.000%.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on September 28, 2004. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning October 1, 2003, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any unpaid collection costs; and then to
any late charges. Interest on this Agreement is computed on a 365/360 simple
interest basis; that is, by applying the ratio of the annual interest rate over
a year of 360 days, multiplied by the outstanding principal balance, multiplied
by the actual number of days the principal balance is outstanding. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Agreement is subject to change
from time to time based on changes in an independent index which is the LIBOR
Base Rate (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notice to Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each. The “LIBOR Base Rate: is the
London Interbank Offer Rate for U.S. dollars for a term of one month which
appears on the Telerato Page 3750, Bloomberg Professional screen BBAM (or any
generally recognized successor method or means of publication) as of 11:00 a.m.,
London time, two (2) London business days prior to the day on which the rate
will become effective. The rate will initially become effective on the date of
the Note as shown on the face of the Note. Thereafter, the rate will change and
a new rate will become effective on each succeeding banking day. If for any
reason, the London Interbank Offer Rate is not available, the “LIBOR Base Rate”
shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. dollars
for an amount substantially equivalent to the principal amount due under this
Note, as determined at 11:00 A.M., London time, two (2) London Business days
prior to the day on which the rate will become effective, as determined in
Bank’s sole discretion. Bank determination of each interest rate shall be
conclusive, absent manifest error. Borrower understands that Lender may make
loans based on other rates as well. The index currently is 1.115% per annum. The
interest rate to be applied to the unpaid principal balance of the Note will be
a rate of 3.000 percentage points over the Index, resulting in an initial rate
of 4.115% per annum. Notwithstanding the foregoing, the variable interest rate
or rates provided for in the Note will be subject to the following maximum rate.
NOTICE: Under no circumstances will the interest rate on the Note be more than
(except for any higher default rate shown below the lesser of 25.000% per annum
or the maximum rate allowable by applicable law.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Agreement,
and Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instruments that indicates that the payment constitutes “payment in
full” of the amount owed or that is tendered with other conditions or
limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: RBC CENTURA BANK, Twin Oaks, Lending Service Center, 5700 Lake
Wright Dr, Ste #400, Norfolk, VA 23502.

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, Lender at its option, may, if permitted under applicable law, increase
the variable interest rate on this Agreement to 18.000% per annum. The interest
rate will not exceed the maximum rate permitted by applicable law.

DEFAULT. Each of the following shall constitute an Event or Default under this
Agreement:



  Payment Default. Borrower fails to make any payment when due under this
Agreement:     Other Defaults. Borrower fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or in
any of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower.     Default in Favor of Third Parties. Borrower defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower’s property or Borrower’s ability to
perform Borrower’s obligations under this Agreement or any of the Related
Documents.     False Statements. Any warranty, representation or statement made
or furnished to Lender by Borrower or on Borrower’s behalf under this Agreement
or the Related Documents is false or misleading in any material respect, either
now or at the time made or furnished or becomes false or misleading at any time
thereafter.     Death or Insolvency. The death of Borrower or the dissolution or
termination of Borrower’s existence as a going business, or a trustee or
receiver is appointed for Borrower or for all or a substantial portion of the
assets of Borrower, or Borrower makes a general assignment for the benefit of
Borrower’s creditors, or Borrower files for bankruptcy, or an involuntary
bankruptcy petition is filed against Borrower and such involuntary petition
remains undismissed for sixty (60) days.     Creditor of Forfeiture Proceedings.
Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the
Indebtedness. This includes a garnishment of any of Borrower’s accounts,
including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.    
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability, under any
Guaranty of the Indebtedness evidenced by this Note. In the event of a death,
Lender, at its option, may, but shall not be required to, permit the Guarantor’s
estate to assume unconditionally the obligations arising under the guaranty in a
manner satisfactory to Lender, and, in doing so, cure any Event of Default.    
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.     Insecurity. Lender in good faith believes itself
insecure.     Cure Provisions. If any default, other than a default in payments
is curable and if Borrower has not been given a notice of a breach of the same
provision of this Agreement within the preceding twelve (12) months, it may be
cured (and no event of default will have occurred) if Borrower, after receiving
written notice from Lender demanding cure of such default: (1) cures the default
within fifteen (15) days; or (2) if the cure requires more than fifteen
(15) days, immediately initiates stops which Lender deems in Lender’s sole
discretion to be sufficient to cure the default and thereafter continues and
completes all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest, together with all
other applicable fees, costs and charges, if any, immediately due and payable,
and then Borrower will pay that amount.





--------------------------------------------------------------------------------



 



CHANGE IN TERMS AGREEMENT

(Continued)   Page 2

--------------------------------------------------------------------------------

ATTORNEYS’ FEES; EXPENSES. Subject to any limits under applicable law, upon
default, Borrower agrees to pay Lender’s attorneys’ fees and all of Lender’s
other collection expenses, whether or not there is a lawsuit, including without
limitation legal expenses for bankruptcy proceedings.

GOVERNING LAW. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the Commonwealth of Virginia. This
Agreement has been accepted by Lender in the Commonwealth of Virginia.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the applicable courts for the City of Norfolk,
Commonwealth of Virginia.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00. If Borrower
makes a payment of Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Collateral securing other loans with Lender may also secure this
loan. To the extent collateral previously has been given to Lender by any person
which may secure this Indebtedness, whether directly or indirectly, it is
specifically agreed that, to the extent prohibited by law, all such collateral
consisting of household goods will not secure this Indebtedness. In addition, if
any collateral requires the giving of a right of rescission under Truth in
Lending for this Indebtedness, such collateral also will not secure this
Indebtedness unless and until all required notices of that right have been
given.

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement, as well as directions for payment from Borrower’s
accounts, may be requested orally or in writing by Borrower or by an authorized
person. Lender may, but need not, require that all oral requests be confirmed in
writing. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower’s accounts with Lender. The unpaid principal balance owing on this
Agreement at any time may be evidenced by endorsements on this Agreement or by
Lender’s internal records, including daily computer print-outs. Lender will have
no obligation to advance funds under this Agreement if: (A) Borrower or any
guarantor is in default under the terms of this Agreement or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of the Agreement; (B) Borrower or any guarantor
ceases doing business or is insolvent; (C) any guarantor seeks, claims or
otherwise attempts to limit, modify or revoke such guarantor’s guarantee of this
Agreement or any other loan with Lender; (D) Borrower has applied funds provided
pursuant to this Agreement for purposes other than those authorized by Lender;
or (E) Lender in good faith believes itself insecure.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

DESCRIPTION OF PRINCIPAL AMOUNT. The Principal Amount stated above refers to the
principal amount of this loan, and does not reflect the outstanding principal
balance as of the date of this Change in Terms of Agreement.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their heirs, personal representatives, successors
and assigns. If ownership of the Collateral becomes vested in a person other
than Borrower, Lender, without notice to Borrower, may deal with Borrower’s
successors with reference to this Agreement and the Indebtedness by way of
forbearance or extension without releasing Borrower from the obligations of this
Agreement or liability under the Indebtedness.

MISCELLANEOUS PROVISIONS. Lender may delay or forgo enforcing any of its rights
or remedies under this Agreement without losing them. Borrower and any other
person who signs, guarantees or endorses this Agreement, to the extent allowed
by law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Agreement, and unless otherwise expressly stated in
writing, no party who signs this Agreement, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or Impair, fall
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.

CONTINUED ON NEXT PAGE





--------------------------------------------------------------------------------



 



CHANGE IN TERMS AGREEMENT

              (Continued)   Page 3

--------------------------------------------------------------------------------

PRIOR TO SINGING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

CIT SIGNER:

PRA FUNDING, LLC

PORTFOLIO RECOVERY ASSOCIATES, LLC, of PRA Funding, LLC

      By:   /s/ Kevin P. Stevenson

--------------------------------------------------------------------------------

Kevin P. Stevenson, Manager/Sr Vice President of Portfolio Recovery Associates,
LLC(Seal)

PORTFOLIO RECOVERY ASSOCIATES, LLC

      By:   /s/ Kevin P. Stevenson

--------------------------------------------------------------------------------

Kevin P. Stevenson, Manager/Sr Vice President of Portfolio Recovery Associates,
LLC(Seal)

PRA HOLDING I, LLC

PORTFOLIO RECOVERY ASSOCIATES, LLC, Member of PRA Holding 1, LLC

      By:   /s/ Kevin P. Stevenson

--------------------------------------------------------------------------------

Kevin P. Stevenson, Manager/Sr Vice President of Portfolio Recovery Associates,
LLC(Seal)

PRA RECEIVABLES MANAGEMENT, LLC

PORTFOLIO RECOVERY ASSOCIATES, LLC, Member of PRA Receivables Management, LLC

      By:   /s/ Kevin P. Stevenson

--------------------------------------------------------------------------------

Kevin P. Stevenson, Manager/Sr Vice President of Portfolio Recovery Associates,
LLC(Seal)

PORTFOLIO RECOVERY ASSOCIATES, INC.

      By:   /s/ Kevin P. Stevenson

--------------------------------------------------------------------------------

Kevin P. Stevenson, Senior/Sr Vice President of Portfolio Recovery Associates,
LLC(Seal)

 

--------------------------------------------------------------------------------

 